Citation Nr: 9903026	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97 23 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had service from February 1941 to November 1945. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of St. Petersburg, 
Florida, which denied service connection for the cause of the 
veteran's death.

The appellant's representative argues, that the duty to 
assist requires that the Board obtain the opinion of an 
independent medical expert (IME) to address the allegation 
that exposure to ionizing radiation during military service 
was a contributing factor in the cause of the veteran's 
death, as it put a strain on his heart resulting in a 
myocardial infarction.  The Board concludes that an IME 
opinion is not indicated in this case.  As will be set forth 
below, this claim is determined to be not well grounded.  It 
is not shown that the recently diagnosed lung cancer is 
implicated in the cause of death.  As such, there is not a 
complex medical question raised that requires an IME opinion.  
Because the appellant's claim is not well grounded, she is 
not entitled to an IME opinion because the duty to assist was 
not triggered. See 38 U.S.C.A. § 5107; Allday v. Brown, 7 
Vet.App. 517, 526 (1995); Murphy v. Derwinski, 1 Vet. App. 
78, at 81-82 (1990).


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal.

2.  The veteran died on February [redacted], 1997, at the age 
of 77, and the immediate cause of death as listed on the death 
certificate was acute cardiogenic shock due to acute 
myocardial infarction due to arteriosclerosis.  No other 
conditions were noted as a significant condition contributing 
to death.  An autopsy was not performed.   

3.  The death certificate was amended in May 1997 to add 
squamous cell carcinoma of the lung under other significant 
conditions contributing to death but not related to the 
primary cause of death.  In a separate document, the 
certifying physician opined that the lung cancer was a 
coincidental diagnosis and not a contributing cause of death.

4.  At the time of the veteran's death, no service connection 
had been established for any disorder.  He was however 100 
percent non-service disabled with; arteriosclerotic heart 
disease (100 percent); SP, amputation right, thigh, and 
diabetes mellitus (each rated as 40 percent); osteoarthritis, 
hands; and, SP, abdominal aorta aneurysm surgery (each rated 
as 20 percent).

5.  Service medical records do not show the presence of 
cardiogenic shock; myocardial infarction; arteriosclerosis; 
nor was cardiovascular disease shown within 1 year of 
separation.

6.  There is no competent medical evidence of record linking 
the arteriosclerotic heart disease which caused his death to 
service, or to any incident of service.  

7.  The lung cancer, diagnosed 4 days prior to the veteran's 
death, was a coincidental diagnosis and not a contributing 
cause of death.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312  
(1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death. She asserts that the veteran 
was stationed in Japan in 1945, and was at ground zero 
(Hiroshima) shortly after the explosion of the atomic bomb.  
While lung cancer was not the primary cause of death listed 
on the death certificate, she asserts it materially 
contributed to his death. Therefore, she believes that 
service connection for the cause of the veteran's death 
should be awarded.  Her representative has joined in these 
contentions.

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim 
with respect to the issue of service connection for the cause 
of the veteran's death.  A well-grounded claim is one which 
is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a particular claim is not well grounded, then the appeal 
fails and there is no duty to assist in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the person who submits a claim is not met.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Evidentiary assertions by 
the person who submits a claim must be accepted as true for 
the purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, evidentiary assertions as to the claim for service 
connection for the cause of the veteran's death are beyond 
the competence of the appellant. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant cannot meet her initial 
burden of proof for purposes of determining that her claim is 
well grounded by relying on her own opinion as to medical 
matters. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection for the cause of a veteran's death is 
warranted when the evidence establishes that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312 (1997).  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1998); 38 C.F.R. § 3.312 
(1998).

Certain diseases shall be service-connected if they become 
manifest in a "radiation-exposed veteran" as defined in 38 
C.F.R. § 3.309(d)(3), provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  These 
diseases include leukemia (other than chronic lymphocytic 
leukemia); primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, salivary gland, urinary tract (including 
the kidneys, renal pelves, ureters, urinary bladder, and 
urethra); multiple myeloma; and lymphomas (except Hodgkin's 
disease). 38 C.F.R. § 3.309(d)(2). See Ramey v. Brown, 9 Vet. 
App. 40 (1996), aff'd. Ramey v. Gober, No. 96-7055 (Fed. Cir. 
Aug. 7, 1997).

The term "radiation-exposed veteran" includes, in pertinent 
part, a veteran who took part in a "radiation risk 
activity."  The term "radiation-risk activity" includes in 
pertinent part, the occupation of Hiroshima.  38 C.F.R. 
§ 3.309.

Under 38 C.F.R. § 3.311, where there is exposure to ionizing 
radiation, and lung cancer is developed, service connection 
may be inorder following pertinent development as a 
radiogenic disease.  38 C.F.R. § 3.311.

It is noted that service connection for cardiovascular 
disease may be presumed if the disorder is present to a 
compensable degree within 1-year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of any pertinent 
disorders, arteriosclerotic heart disease, or cancer of any 
type.  The November 1945 separation examination reports no 
significant abnormalities.   

The post service clinical evidence of record is negative for 
medical treatment of any acute cardiogenic shock; myocardial 
infarction; or arteriosclerosis until a private medical 
report dated November 1987.  The report by William H. 
Harrison, M.D., noted that the veteran suffered from several 
disorders including aortic aneurysm resection, and 
generalized arteriosclerosis.   

Lung cancer was not discovered until 4 days prior to death.  
A pathology report dated February 20, 1997 diagnosed squamous 
cell carcinoma, right lung.

He died at home on February [redacted], 1997, with the cause 
of death listed as acute cardiogenic shock due to acute myocardial 
infarction due to arteriosclerosis
No other contributing condition was noted, and no autopsy was 
performed.

At the time of death, service connection had not been 
established for any disorder.  However, The veteran was in 
receipt of a non-service connected VA pension for 
arteriosclerotic heart disease (100 percent); SP, amputation 
right mid lower thigh, and diabetes mellitus (each rated 40 
percent); osteoarthritis, hands, and, SP abdominal aorta 
aneurysm surgery. (each rated 20 percent).

The appellant in May 1997 submitted an affidavit from the 
physician who certified the death certificate.  The affidavit 
stated that the veteran, "expired on the date and time and 
due to the causes as documented on the March 3, 1997 death 
certificate.  However, he did have squamous cell carcinoma of 
the lung. ...."  The death certificate was amended to list 
lung cancer as a contributory cause of death.

In June 1997, the physician was asked in a letter from the RO 
to clarify the relationship with the veteran's death, and his 
squamous cell carcinoma of the right lung.  The physician 
responded by stating that the lung cancer was a coincidental 
diagnosis and not a contributing cause of death, in his 
opinion.

The appellant, and her service representative has asserted 
that the lung cancer diagnosed shortly before the veteran's 
death was caused by radiation exposure in service, and was a 
contributing factor in the veteran's death, and as the 
evidence suggests that the veteran was at Hiroshima shortly 
after the hydrogen bomb, that the claim should be remanded to 
verify with the Defense Nuclear Agency (DNA)  the radiation 
exposure which the veteran may have received. The Board does 
not concur that a remand would serve any purpose. 

There is some evidence that the veteran may have visited 
Hiroshima shortly after the atomic bomb destroyed the city, 
and remained there for 24 up to hours. While the veteran may 
have been a "radiation-exposed veteran" as defined by 
regulation, he did not die of a radiogenic disease as defined 
by 38 C.F.R. § 3.309.  The opinion of William Borkowsky, 
D.O., who certified the death certificate, noted that the 
lung cancer was a coincidental diagnosis and not a 
contributing cause of death.  This is the only specific 
opinion on file and it holds that there is no relationship.  
This is therefore, not a medically complex question or 
controversy which would require an addition opinion, or a 
radiation exposure calculation.  Moreover, cancer of the lung 
is not one of the disorders listed in 38 C.F.R. § 3.309(d).  
It is listed under 38 C.F.R. § 3.311, although as noted, as 
there is no indication that the lung cancer contributed to 
death, the work-up under that provision is not indicated.

The appellant's own statements, expressing her belief that 
the veteran died of lung cancer etiologically related to 
inservice radiation exposure, is not probative. As a 
layperson, the appellant is not qualified to proffer such an 
opinion. Such testimony would only be probative if it were 
proffered by "a witness qualified as an expert." Miller v. 
Derwinski, 2 Vet.App. 578, 580 (1992) (quoting Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992)) (holding that lay 
persons were not qualified to provide a "probative diagnosis" 
as to the cause of the veteran's death). See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); see also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  For the same reason she is not competent to 
say that the cancer caused "stress" or other disablement 
such as to cause death. 

It is noted that the representative has argued that 
development for radiation risk work-up should be undertaken.  
The Board does not agree.  Such work up is not indicated in a 
not well-grounded claim.  Here, there is no competent 
evidence that lung cancer contributed to death.  As such, 
there is no need for "radiation" development.

Thus, this claim may not be considered well grounded and 
must, accordingly, be denied. 38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.309, 3.311, 3.312, 3.311 (1998); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form she completed, the 
notice of rating decision, and, the statement and 
supplemental statements of the case.  There is no indication 
that there is additional evidence that is available which 
would render the claim well grounded.

Finally, although the Board has considered and disposed of 
the appellant's claim on a ground different from that of the 
RO, which apparently handled the issue on the merits, she has 
not been prejudiced by the Board's decision. This is because, 
in assuming that such claim was well grounded, the RO 
accorded the appellant greater consideration than her claim 
in fact warranted under the circumstances. Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). To remand this case to the RO 
for consideration of the issue of whether this claims is well 
grounded would be pointless and, in light of the law cited 
supra, would not result in a favorable determination. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied on the basis that the claim is not 
well grounded.


		
 	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 5 -
